Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 5, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacKenzie (US 2021/0150348 A1) in view of Wezelenburg (US 2007/0028076 A1).
Re claims 1 and 9:  MacKenzie discloses a method for artificial neural network computing using training data sets, as MacKenzie discloses data sets of FS (fast spiking) neurons which data is provided as input data (para. 0003) to predict AI(artificial intelligence) learning  behavior (para. 0002) including 
Applying a sequence of input training data sets to a neural network to produce inference results, as MacKenzie discloses the input training data produces predicted results (para. 0003 and 0054)  using a set of model parameters in the neural network combined with factors based on a model of characteristics, as MacKenzie disclose  for example characteristics such as loss function and gain function  (para. 0044) of target memory to provide a training set of model parameters, as MacKenzie discloses that it is well known in the art to use predictive methods on sets of data (para. 0054)k which would include the comparing of predicted data with experimental data, which is well known in the art
Computing errors between expected results, as MacKenzie discloses  for the training data set ,   as MacKenzie discloses that it is well known in the art to use predictive methods on sets of data (para. 0054)k which would include the comparing of predicted data with experimental data, which is well known in the art
and the inference results using the training set of model parameters to produce a loss function as MacKenzie disclose  for example characteristics such as loss function and gain function  (para. 0044) and 
Applying a model parameter update procedure using the loss function to update the set of model parameters, as MacKenzie discloses for example analyzing data using fast Fourier transform methods to update the model predictions (para. 0058).   Although MacKenzie does not explicitly state that the loss function is used to update the set of model parameters,  the applying the Fast Fourier transform to update the data includes the applying the loss function, as Wezelenburg is relied upon to support that the computations are simplified by the application of the Fourier Transform to simplify the matrices as disclosed by Wezelenburg (para. 0125).
Re claims 2 and 10:  The combination of MacKenzie and Wezelenburg discloses factors as stated above which include loss factors and gain factors represent variability of the model resulting from differences in input values and output values, as the combination of MacKenzie and Wezelenburg discloses that convolution which includes Fourier transforms results in reduction of error by the simplification of matrices in the program.
Re claims 5 and 13:  MacKenzie discloses the factors are stored on memory (para. 0058).
Re claims 7 and 15:  MacKenzie discloses the storage is NVM (non-volatile memory) (para. 0023).
Re claims 8 and 16:  MacKenzie discloses storage in analog mode (para. 0068).

Claim(s) 3-4 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable  MacKenzie (US 2021/0150348 A1) in view of Wezelenburg (US 2007/0028076 A1) as applied to claim 1 above, and further in view of Sarwat et al (US11,022,720 B2)(“Sarwat”).
Re claims 3 and 11: MacKenzie in view of Wezelenburg discloses the limitations of claim 1 as stated above.  MacKenzie in view of Wezelenburg is silent with respect to error factors within a distribution of errors derived from the model.
Sarwat , in the same field of endeavor of machine learning (col. 6, lines 38-50), discloses that error factors which are well known in the art such as Mean Square Error (col. 12, lines 7-10) are used in the art, and Mean Square Error includes being calculated from error factors which are in the model.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the error calculation method disclosed by Sarwat with the method disclosed by MacKenzie in view of Wezelenburg because Sarwat discloses a method which is well known in the art.
Re claims 4 and 12:  The factors disclosed by MacKenzie are randomized, as the loss factor and gain factor are disclosed by MacKenzie to be modeled on biological neurons, which have  random characteristics (para. 0044).


Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable  MacKenzie (US 2021/0150348 A1) in view of Wezelenburg (US 2007/0028076 A1) as applied to claim 1 above, and further in view of Kumar et al (US 2021/0287354 A1)(“Kumar”).
MacKenzie in view of Wezelenburg discloses the limitations of claim 1 as stated above.  MacKenzie in view of Wezelenburg is silent with respect to an inference engine.
Kumar, in the same field of endeavor of machine learning (para. 0071), discloses an inference engine for processing and identifying structures in for example an image (para. 0071).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Kumar with the method disclosed by MacKenzie in view of Wezelenburg in order to obtain the benefit disclosed by Kumar.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacKenzie (US 2021/0150348 A1) in view of Wezelenburg (US 2007/0028076 A1) and of Gering (US 2009/0034782 A1).
MacKenzie discloses on a non-transitory computer readable media storing instructions (claim 8), the instructions including instructions for an inference phase, in which the model is analyzing using the model instructions including
Applying a sequence of input training data sets to a neural network to produce inference results, as MacKenzie discloses the input training data produces predicted results (para. 0003 and 0054)  using a set of model parameters in the neural network combined with factors based on a model of characteristics, as MacKenzie disclose  for example characteristics such as loss function and gain function  (para. 0044) of target memory to provide a training set of model parameters, as MacKenzie discloses that it is well known in the art to use predictive methods on sets of data (para. 0054)k which would include the comparing of predicted data with experimental data, which is well known in the art
Computing errors between expected results, as MacKenzie discloses  for the training data set ,   as MacKenzie discloses that it is well known in the art to use predictive methods on sets of data (para. 0054)k which would include the comparing of predicted data with experimental data, which is well known in the art
and the inference results using the training set of model parameters to produce a loss function as MacKenzie disclose  for example characteristics such as loss function and gain function  (para. 0044) .
and the inference results using the training set of model parameters to produce a loss function as MacKenzie disclose  for example characteristics such as loss function and gain function  (para. 0044) and 
Applying a model parameter update procedure using the loss function to update the set of model parameters, as MacKenzie discloses for example analyzing data using fast Fourier transform methods to update the model predictions (para. 0058).   Although MacKenzie does not explicitly state that the loss function is used to update the set of model parameters,  the applying the Fast Fourier transform to update the data includes the applying the loss function, as Wezelenburg is relied upon to support that the computations are simplified by the application of the Fourier Transform to simplify the matrices as disclosed by Wezelenburg (para. 0125).
With respect to inference, Gering discloses that it is known in the art to apply a statistical inference to image data (para. 0022).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined inference as disclosed by Gering with the method disclosed by MacKenzie and Wezelenburg because Gering discloses a method well known in the art.


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacKenzie (US 2021/0150348 A1) in view of Wezelenburg (US 2007/0028076 A1).
MacKenzie discloses 
A logic to implement a neural network over input data and a trained set of model parameters , as MacKenzie discloses data structures and program modules to which are applied a model (para. 0023) and 
Memory storing the trained set of model parameters operably coupled to the logic, the trained set of model parameters having values computed using a training algorithm that compensates for characteristics of the memory, as MacKenzie discloses data storage devices and program storage modules (para. 0023).
Although MacKenzie does not explicitly state that the loss function is used to update the set of model parameters,  the applying the Fast Fourier transform to update the data includes the applying the loss function, as Wezelenburg is relied upon to support that the computations are simplified by the application of the Fourier Transform to simplify the matrices as disclosed by Wezelenburg (para. 0125).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/               Primary Examiner, Art Unit 2895